10/14/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: DA 20-0423


                                       DA 20-0423
                                    _________________

 STATE OF MONTANA,

               Plaintiff and Appellee,

       v.                                                              ORDER

 RICHARD EDWARD ADSIT, JR.,

               Defendant and Appellant.
                                 _________________

       Counsel for Appellant Richard Edward Adsit, Jr., has filed a motion for extension
of time to file the transcripts and to file the opening brief in this matter. Attached to the
motion is an affidavit from court reporter Diedre Taber requesting an extension of time in
the Tenth Judicial District Court to file the transcripts. It is not clear whether the affidavit
was filed, whether it was filed in the District Court within the 40-day time required by
M. R. App. 9, or whether an order was granted.
       The motion for extension to file Appellant’s brief is not properly before this Court,
as the record in this matter is not complete.
       IT IS ORDERED that Appellant until November 25, 2020, within which to file the
transcripts.




                                                                                 Electronically signed by:
                                                                                       Mike McGrath
                                                                          Chief Justice, Montana Supreme Court
                                                                                     October 14 2020